Peters, C. J.,
dissenting. In 1987, this court unanimously decided to invoke a functional rather than a *802pleadings oriented test for the applicability of the general verdict rule. I am unpersuaded that anything other than a change in the composition of this court has intervened to provide a justification for overruling Finley v. Aetna Life & Casualty Co., 202 Conn. 190, 520 A.2d 208 (1987), and I therefore respectfully dissent.
Stare decisis is not an end in itself. If a decision reflects a public policy that is no longer viable, we should not adhere to a precedent in “ ‘blind imitation of the past.’ ” Brunswick v. Inland Wetlands Commission, 222 Conn. 541, 555, 610 A.2d 1260 (1992). As a general rule, however, stare decisis serves the important function of preserving stability and certainty in the law. Recognizing the importance of these fundamental values to an ordered system of jurisprudence, we have often acknowledged that “a court should not overrule its earlier decisions unless the most cogent reasons and inescapable logic require it. Maltbie, Conn. App. Proc., p. 226.” Herald Publishing Co. v. Bill, 142 Conn. 53, 62, 111 A.2d 4 (1955); see also State v. Somerville, 214 Conn. 378, 384-85, 572 A.2d 944 (1990); White v. Burns, 213 Conn. 307, 335-36, 567 A.2d 1195 (1990). This is not such a case.
If we are to continue to have a general verdict rule, the issue of its applicability in this case lends itself to precisely the kind of functional analysis that we endorsed in Finley v. Aetna Life & Casualty Co., supra. That analysis was by no means a revolutionary departure from past rulings on this subject. Finley relied on Meglio v. Comeau, 137 Conn. 551, 553-54, 79 A.2d 187 (1951), in which this court described the Connecticut general verdict rule as follows: “If there is no error in the instructions as to one of two distinct defenses, a general verdict for the defendant should be sustained. ... To qualify under this definition, the defenses must be distinct. That is the decisive test.” (Citations omitted.)
*803Applying the test of Meglio and Finley in the circumstances of this case establishes that the parties were at issue about two independent and distinct defenses. From the outset of the pleadings, the defendant has denied its liability to the plaintiff on two grounds: the absence of any breach in the defendant’s duty to maintain the highway and the insufficiency of the statutory notice that General Statutes § 13a-144 required the plaintiff to provide to the defendant. The factual issues underlying these two defenses have no significant evidentiary overlap. In accordance with our precedents, the general verdict rule should apply to bar a retrial that may well result in another defendant’s verdict.
The majority criticizes this result because it hypothesizes the difficulty of crafting “interrogatories that will enlighten, rather than confuse, the jury in its deliberations.” Without challenging the wisdom of this observation in general, I do not understand how it applies in the circumstances of this case. It denigrates the professional skill of competent counsel to suggest their inability to draft interrogatories that would have informed the jury that it should make two separate findings, one concerning breach and the other concerning notice. Furthermore, because these independent and distinct defenses were raised in the initial pleadings, the record does not support the majority assumption that appropriate interrogatories could not have been drafted well in advance of the close of trial. If there are practical difficulties that flow from Meglio v. Comeau, supra, and Finley v. Aetna Life & Casualty Co., supra, this case does not demonstrate them. In the absence of “cogent reasons and inescapable logic,” we should adhere to precedent.
The general verdict rule unquestionably has its admirers and its detractors. Having created it, this court undoubtedly has the authority to abolish it. Until we determine that abolition is appropriate, we should *804apply the rule functionally. That was the holding of Meglio v. Comeau, supra, and Finley v. Aetna Life & Casualty Co., supra, from which we should not cavalierly depart.
Accordingly, I respectfully dissent.